Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of:
A) High melting point fatty compound - present, mix of stearyl alcohol and cetyl alcohol;
B) Silicone compound - present, terminal amodimethicone;
C) Form of the composition - hair conditioner; 
D) Cationic surfactant system - present, mono-long alkyl quaternized ammonium salt; and 
E) Gel matrix - present, cationic surfactant is a mono-long alkyl quaternized ammonium salt and high melting point fatty compound is a mixture of stearyl alcohol and cetyl alcohol in the reply filed on 21 April 2022 is acknowledged.
No claims are withdrawn as a result of this election. Election was made without traverse in the reply filed on 21 April 2022.

Claim Status
Applicant’s claim amendments and elections in the response filed 21 April 2022 are acknowledged. 
Claims 1-20 are pending. 
Claims 11 & 12 are amended. 
No claims are withdrawn. 
Claims 1-20 are under consideration.
Upon further consideration, the examiner has withdrawn the species election to the extent it pertains to the form of the composition being a rinse off or leave-on hair conditioner.
Examination on the merits is extended to the extent of the following species:
A) High melting point fatty compound - present, mix of stearyl alcohol and cetyl alcohol;
B) Silicone compound - present, terminal amodimethicone;
C) Form of the composition - hair conditioner; 
D) Cationic surfactant system - present, mono-long alkyl quaternized ammonium salt and 
E) Gel matrix - present, cationic surfactant is a mono-long alkyl quaternized ammonium salt and high melting point fatty compound is a mixture of stearyl alcohol and cetyl alcohol.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2021 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Objections/Rejections
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is also objected to because of the following informalities: the specification contains undefined trademarks/tradenames throughout the disclosure (e.g. Sensiva SC-50  & Elestab HP-100 on pg. 22).  Language such as "the product X (a descriptive name) sold under the trademark Y" is permissible language for inclusion in the specification (See MPEP 608.01(v)).  Also the tradename should be capitalized (all capitals) wherever it appears and be accompanied by the generic terminology. The trademark must also be denoted with  "TM" (superscript) or "®" (superscript) where it appears. For example, TWEEN® 20 (polysorbate 20).
Applicant is reminded to check the entire disclosure to ensure that all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).

Claim Objections
Claims 1, 8-10, 12, 17 & 18 are objected to because of the following informalities: Claim 1, lines 4-5, have improperly characterized words (i.e. “Oleic” and “Azelaic”). The analysis is the same for claim 12 as it applies to “Dimethicones”
Claim 8 is objected to because it is not written in parallel with the rest of the claims listing. Claims 7, 9 & 10 recite “high melting point fatty compound” or “high melting point fatty compounds”, yet claim 8 recites “high melting fatty compound” (emphasis added). 
Claim 9 & 10 have bad grammar reciting “one…fatty compounds” (emphasis added). To correctly conjugate the objects, Applicant may wish to consider “one or more high melting point fatty compound(s)…”
Claim 10 redundantly recites “from about from about”.
Claims 9, 10 & 17 are objected to because they use informal claim language by reciting “can be” instead of  “is” “comprising”, “comprises” or other formal claim language. With respect to claim 9, Applicant may wish to consider with an amendment to recite “wherein the composition comprises the one or more high melting point fatty compound(s) in an amount from about 0.1 wt.% to about 20 wt.% of the composition”. The analysis is the same for claim 10 & 17. 
Claim 17 does not consistently use a semicolon to differentiate between groups. In particular, line 5 uses a comma to distinguish between the group “a combination of mono-long alkyl amidoamine salt and di-long alkyl quaternized ammonium salt” and the group “a combination of mono-long alkyl amindoamine salt, mono-long alkyl quaternized ammonium salt”.   Claim 17 should also have a semicolon in the last line between “quaternized ammonium salt” and “combinations thereof”. This semicolon offsets the last group. Otherwise the claim reads that it is a combination of “a combination of mono-long alkyl amindoamine salt, mono-long alkyl quaternized ammonium salt”. Claim 17 also has the misspelling “aminodoamine” in line 6.
Claim 18 has a different sized font from the rest of the claim listing as it pertains to the text “(Original)”.  
Claim 18 also ultimately depends from claim 16. Claim 16 recites “a cationic system.” Thereby, claim 18 should recite “about 0.1 wt.% to about 10 wt.% of the cationic surfactant system”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 & 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 ultimately depend from claim 13. Claim 13 requires the hair care composition to be a hair conditioner. Claim 14 expands the hair care composition to a leave on treatment (e.g. example encompassing styling gels). 
Claim 15 directly depends from claim 14. Claim 14 requires the composition to be a leave-on treatment, however claim 15 expands the type of formulation to a rinse-off conditioner.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Applicant may wish to consider whether an amendment such that claim 15 directly depends from claim 13 would obviate the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 & 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartz (WO 2017/173050) and Robinson (US 2004/0208903).
With regard to claims 1-11 & 13-20 and the elected species, Bartz teaches hair care formulations and exemplifies hair rinse-off conditioners and hair leave-on treatments (pg. 4, ll. 5-20; pg. 17, ll., 15-25; pg. 18, ll. 15-30; pg. 19; pg. 21-Table 2; Bartz’s claim 15). Bartz teaches their conditioner treatment comprises a gel matrix having a cationic surfactant system which includes a mono-long alkyl quaternized ammonium salt (pg. 23, ll. 5-20). Bartz teaches the cationic surfactant system “can be included in the composition at a level by weight of from about 0.1% to about 10%, from about 0.5% to about 8%, from about 0.8 % to about 5%, and from about 1.0% to about 4%” (pg. 23, ll. 5-20). Bartz teaches their conditioner treatment comprises a gel matrix having a “high melting point fatty compound at a level of from about 0.5%, preferably from about 1.0%, more preferably form about 1.5%, still more preferably from about 2%, even more preferably from about 4%, and to about 15%, preferably to about 10% by weight of the composition” (pg. 25, ll. 1-10). Bartz in their Table 2 Gel Matrix Leave-On Example teaches the high melting point fatty compounds, cetyl alcohol and stearyl alcohol in a combined amount of 4.07% (pg. 21). Bartz in their Table 2 Gel Matrix Leave-On Example teaches inclusion of amodimethicone in an amount of 7.0 % (pg. 21). Bartz teaches their conditioner treatment comprises a gel matrix having an aqueous carrier in an amount of at least 20% by weight of the composition (pg. 23 & 24; Bartz’s claim 15). Bartz in their Leave on Treatment Formulations V and VII teaches inclusion of oleic acid in an amount of 0.25% (pg. 15). Bartz teaches inclusion of azelaic as an anti-microbial active for inclusion in the formulations of their invention (pg. 33, ll. 20-30).
However, Bartz does not teach the amount of azelaic acid for inclusion in the composition. This deficiency is addressed by Robinson.
In the same field of invention of invention of hair conditioners, Robinson teaches a composition which comprises azelaic acid as a preferred active antimicrobial and antifungal, with the antimicrobial and antifungal actives used in a safe and effective amount of “preferably, from about 0.001% to about 10%, more preferably from about 0.01% to about 5%, and most preferably from about 0.05% to about 2%” (0144], [0197] & [0200]).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Bartz’s hair conditioner by adjusting the amount of azelaic acid to be about 0.05% to about 2% of the composition as suggested by Robinson [yielding a composition having an oleic acid: azelaic ratio of 1:0.2 to 1:8 (Math 0.25 oleic acid:0.05 azelaic acid = 1:0.2; 0.25 oleic acid:2.0 azelaic acid = 1:8)] because Bartz and Robinson are both drawn to hair conditioners comprising azelaic acid as the antimicrobial and antifungal active and Robinson teaches this amount as safe and effective. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a shelf-stable conditioner having a safe, yet effective, amount of antimicrobial agent.
With regard to the recited amounts of azelaic acid, oleic acid, and one or more high melting point fatty compounds, and the ratio of oleic acid to azelaic acid, the combined teachings of Bartz and Robinson suggest these parameters in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it would have been obvious to one of ordinary skill in the art to have modified the amount of azelaic acid, oleic acid, and high melting point fatty compound(s) and the ratio of oleic acid to azelaic acid through routine experimentation to arrive at the claimed combination in order to optimize the resulting product with the ordinary skilled artisan recognizing that azelaic acid provides antimicrobial and antifungal properties, oleic acid provides emolliency, and high melting point fatty compounds serve as a component of the gel matrix.  It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bartz and Robinson as applied to claims 1-11 & 13-20 above, and further in view of Suenger (EP 1800715; Published: 2007-06-27).
*Note: All references refer to the English translation.
With regard to claim 12, and the elected species, the combined teachings of Bartz and Robinson suggest a hair conditioner comprising silicone conditioning agents which may be amodimethicone (an aminosilicone).
Neither Bartz nor Robinson teach the amodimethicone is a terminal aminosilicone. This deficiency is addressed by Suenger.
In the same field of invention of hair conditioners, Suenger teaches a conditioning composition B (Suenger’s claims). Suenger teaches cationic polymers used in the compositions his invention “can be both firming and/or film-forming and/or antistatic and /or scavenging polymers as well as polymers with conditioning and/or thickening properties (pg. 13) Suenger teaches amodimethicones to be a suitable silicone (pg. 15). Suenger teaches “silicone polymers with amino groups are known under the INCI name Amodimethicone. These are polydimethylsiloxanes with aminoalkyl groups. The aminoalkyl groups may be side or terminal. The N-containing silicone cationic polymer (C1) of the present invention may preferably be selected from the group consisting of siloxane polymers having at least one amino group, siloxane polymers having at least one terminal amino group… Suitable silicone polymers having two terminal quaternary ammonium groups are known by the INCI name Quaternium-80. These are dimethylsiloxanes having two terminal aminoalkyl groups” (pg. 15). Suenger explicitly teaches Quaternium-80 to be an anti-static polymer (pg. 27 & 28).
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the hair conditioner suggested by the combined teachings of Bartz and Robinson by substituting Bartz’s generically taught amodimethicone with a terminal aminosilicone, including Quaternium-80, as suggested by Suenger because Bartz, Robinson, and Suenger are directed to hair treatments which condition hair and Suenger teaches amino-terminal aminosilicones, including Quaternium-80, are cationic polymers which serve as conditioning and antistatic agents. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to condition hair and reduce its static through use of an amodimethicone taught as suitable for that purpose.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619